                          /UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 ROBERT ERRATO,
      Plaintiff,

        v.
                                                             No. 3:18-cv-1634 (VAB)
 AMERICAN EXPRESS COMPANY,
 LINKEDIN CORPORATION,
 GOOGLE, LLC, and DAVID WHITAKER,
      Defendants.

             RULING AND ORDER ON MOTION TO COMPEL ARBITRATION
                         AND STAY ALL PROCEEDINGS

       On August 28, 2018, Robert Errato (“Plaintiff”), sued American Express Company

(“American Express”), LinkedIn Corporation (“LinkedIn”), Google, LLC (“Google”), and David

Whitaker (collectively “Defendants”), alleging multiple state law causes of action arising from

$600,000 in charges that were placed on his credit card account. Complaint, dated Aug. 28, 2018

(“Compl.”), annexed as Ex. A to Notice of Removal, dated Sept. 28, 2018, ECF No. 1-1, at 6–23.

       On September 28, 2018, American Expressed removed Mr. Errato’s action to this Court.

Notice of Removal, dated Sept. 28, 2018, ECF No. 1.

       On December 6, 2018, under 9 U.S.C. §§ 3–4, American Express moved for this Court to

compel Mr. Errato to arbitrate his claims against American Express, and to stay all proceedings

in this action pending arbitration. American Express Bank’s Motion to Compel Arbitration and

Memorandum of Law in Support (“Arb. Mot.”), dated Dec. 6, 2018, ECF No. 38

       For reasons explained below, American Express’s motion to compel arbitration and stay

all proceedings pending arbitration is GRANTED.
   I.      FACTUAL AND PROCEDURAL BACKGROUND

           A. Factual Allegations

        Mr. Errato allegedly is a holder of an American Express Platinum Card “bearing account

number ending in 6005.” Amended Complaint, dated Nov. 13, 2018 (“Am. Compl.”), ECF No.

31, at 2, ¶ 9. In addition, he allegedly holds an American Express Business Gold Card bearing

account number ending in 5005, a Business Gold Card ending in 6003, a Platinum Card ending

in 7001 and/or 7003, and another Platinum Card ending in 8001.” Id. at 2–3, ¶¶ 10–13.

        Mr. Errato alleges that, beginning in September 2014 and continuing through 2016, more

than $600,000 in “unauthorized and/or fraudulent charges” were made to his American Express

cards by ISODOC, Inc, d/b/a ISO Developers, or by its principals, agents, or employees. Id. at 3,

¶ 15.

        Mr. Errato alleges that he properly disputed the charges, “pursuant to the terms of the

Cardmember Agreement,” and that American Express carried out an investigation. Id. at 3,

¶¶ 16–17. The investigation allegedly revealed that “the principal of ISODOC, [Mr. Whitaker],

was a convicted felon who was convicted for crimes pertaining to fraud and other crimes

involving moral turpitude.” Id. at 4, ¶ 17(A).

        Mr. Errato alleges that “ISODOC and/or Mr. Whitaker charged $41,000 to Google

AdWords,” and that he had neither personally communicated with Google, or authorized such a

charge. Id. at 4, ¶ 17(B).

        Mr. Errato alleges that when American Express investigated the Google AdWords

charge, Google presented it with “documentation stating that [Mr. Errato] was ‘Project Manager’

of ISO Developers, as well as a LinkedIn profile listing [Mr. Errato] as ‘Project Manager of ISO




                                                 2
Developers.’” Id. at 4, ¶ 17(C). American Express then allegedly claimed that Google’s

information substantiated that the charges were authorized. Id.

       But Mr. Errato alleges that Google’s information was false, and that he was not—and is

not—affiliated with ISO Developers. Id. at 4, ¶ 17(D). He alleges that he “was never employed

by it, has never set up a LinkedIn account, and was not aware that any LinkedIn account in his

name had ever been created.” Id.

       Mr. Errato alleges that “[h]undreds of [t]housands of [a]dditional unauthorized charges

for personal purchases such as clothing, event tickets, gym memberships advertising-services,

computers and technology equipment were all fraudulently charged to [his] two American

Express accounts by ISODOC, David Whitaker[,] and/or its principals or employees,” for which

Mr. Errato “never received any product or benefit.” Id. at 4, ¶ 17(E).

           B. Procedural History

       On August 28, 2018, Mr. Errato sued American Express, LinkedIn, Google and Mr.

Whitaker in the Superior Court, Judicial District of New Haven, Connecticut, alleging twelve

causes of action. Compl.

       Mr. Errato alleged that American Express: (1) breached its cardholder agreement with

Mr. Errato by holding him responsible for the $600,000 fraudulent charge made to his account

by a third entity called ISODOC, id. at 3, ¶¶ 9–10; 3–4, ¶ 12; 4, ¶ 14; and 6, ¶ 16; (2) breached

its duty of care to Mr. Errato by continuing to honor the fraudulent charges made by ISODOC,

id. at 6, ¶¶ 16–18; (3) participated in perpetuating fraud against him by continuing to honor the

fraudulent charges being placed against the plaintiff’s accounts, id. at 8, ¶ 19; and (4) committed

unfair trade practices under the Connecticut Unfair Trade Practices Act, CONN. GEN. STAT. § 42-

110a (“CUTPA”),” id. at 9, ¶ 16.




                                                 3
        Mr. Errato alleged that Mr. Whitaker made the fraudulent charges to Mr. Errato’s account

in his capacity as a claimed authorized representative of ISODOC and ISO Developers, id. at 10,

¶ 17, and that his actions constituted civil theft and/or civil fraud under Connecticut law, id. at

12, ¶ 19.

        Mr. Errato alleged that Google breached the duty of reasonable care it owed to him and

participated in the fraud against him. Id. at 13 ¶ 16; 14–15, ¶ 18.

        Mr. Errato alleged that LinkedIn breached its duty of care to Mr. Errato by failing “to

remove false, fictitious and/or phony profiles on its website” and participated in the fraud against

him. Id. at 15, ¶ 16; 17, ¶ 18.

        Mr. Errato also alleged that Mr. Whitaker, Google, and LinkedIn committed unfair trade

practices under CUTPA., Id. at 18, ¶ 1.

        On September 28, 2018, American Express removed this case from the Superior Court,

Judicial District of New Haven, Connecticut, to the United States District Court for the District

of Connecticut, under 28 U.S.C. 1446. Notice of Removal, dated Sept. 28, 2018, ECF No. 1.

American Express alleged that this Court has jurisdiction over this action under 28 U.S.C. § 1332

because there is complete diversity between Mr. Errato and Defendants, and because the amount

in controversy is greater than $75,000. Id. ¶ 2. American Express alleged this District is a proper

venue for removal under 28 U.S.C. 1441(a) because it “encompasses Hamden, Connecticut,

where this action is now pending.” Id. ¶ 16.

        That same day, Google acknowledged and consented to removal of this case from

Connecticut Superior Court to the United States District Court of for the District of Connecticut.

See Consent to Removal, dated Sept. 28, 2018, ECF No. 3.




                                                  4
       On October 1, 2018, LinkedIn Corporation consented to removal of this case from

Connecticut Superior Court to the United States District Court for the District of Connecticut.

See Consent to Removal, dated Oct. 1, 2018, ECF No. 10.

       On November 6, 2018, Mr. Whitaker answered Mr. Errato’s complaint. Defendant David

Whitaker’s Answer to Plaintiff’s Complaint, dated Nov. 6, 2018, ECF No. 28.

       On November 13, 2018, Mr. Errato filed an Amended Complaint. Am. Compl. In

addition to his initial allegations, Mr. Errato alleges under Count 1 that at all times he was a

holder of the following American Express cards: a Business Gold Card ending in 6003, a

Platinum Card ending in 7001 and/or 7003, and another Platinum Card ending in 8001. Id. at 3,

¶ 11–13.

       On December 3, 2018, Mr. Whitaker answered the Amended Complaint. Defendant

Whitaker’s Answer to Am. Compl., dated Dec. 3, 2018, ECF No. 37.

       On December 6, 2018, American Express moved to compel arbitration under 9 U.S.C.

§§ 2 and 4. Arb. Mot. American Express argues that Mr. Errato has agreed to resolving disputes

through arbitration, upon assent of the “Cardmember Agreement corresponding to each account”

with American Express. Id. at 1–2. American Express argues that because both parties are bound

by the agreement, and because Mr. Errato’s claims are within the scope of the agreement, the

Court must compel Mr. Errato to arbitrate his claims against American Express. Id. at 4.

American Express further argues that the Court should stay all the proceedings in this action,

under 9 U.S.C. § 3, pending the outcome of the arbitration. Id. at 4–5.

       On December 7, 2018, LinkedIn moved to dismiss all of Mr. Errato’s claims against

LinkedIn. LinkedIn Corporation’s Motion to Dismiss, dated Dec. 7, 2018 (“LinkedIn Mot.”),

ECF No. 39; see also LinkedIn Corporation’s Memorandum of Law in Support of Motion to




                                                  5
Dismiss, dated Dec. 7, 2018 (“LinkedIn Mot. Mem.”), ECF No. 39-1. Specifically, LinkedIn

argues that: (1) the Communications Decency Act (DCA), 47 U.S.C. § 230, bars Mr. Errato’s

claims against LinkedIn, since LinkedIn is an interactive computer service, Mr. Errato’s claims

against LinkedIn are based on information provided by a third party, and Mr. Errato’s claims

treat LinkedIn as a publisher, LinkedIn Mot. Mem. at 8–13; (2) that “Mr. Errato failed to plead a

plausible negligence claim since he failed to allege a legal duty of care or causation as to

LinkedIn,” id. at 15–16; (3) that Mr. Errato failed to plead his fraud claim with the particularity

required under Federal Rule of Civil Procedure 9(b), id. at 18; and (4) that Mr. Errato failed to

plead a plausible claim under CUTPA, id. at 21–23.

       Also, on December 7,, 2018, Google moved to dismiss all of Mr. Errato’s claims against

Google. Defendant Google, LLC’s Motion to Dismiss, dated Dec. 7, 2018 (“Google Mot.”), ECF

No. 40; see also Memorandum of Law in Support of Google Mot., dated Dec. 7, 2018 (“Google

Mot. Mem.”), ECF No. 40-1. Google argues that: (1) it owed no duty to Mr. Errato because his

alleged harm was unforeseeable, it is not within the public’s interest to impose such a duty on

Google, and Mr. Errato had no special relationship with Google, Google Mot. Mem. at 5–9; (2)

the fraud claim against Google is insufficiently pleaded because it only states allegations as to

the first element of a fraud claim, id. at 9–10; and (3) since Mr. Errato’s CUTPA claims are

based on his allegations that Google’s actions alleged in counts 8 and 9, and he has failed to

sufficiently plead those counts, his CUTPA claim also fails, id. at 11.

       On December 14, 2018, LinkedIn responded to American Express’s motion to compel

arbitration. LinkedIn Corporation’s Response to Arb. Mot., dated Dec. 14, 2018 (“LinkedIn Arb.

Resp.”), ECF No. 43. LinkedIn took no position on “the merits of Amex’s Motion [to Compel

Arbitration].” Id. at 1. LinkedIn argued, however, that the Court should rule on its motion to




                                                 6
dismiss before taking up the question of arbitration. See id. at 2 (“[I]t would be more efficient for

the Court and the parties for the Court to consider LinkedIn’s dispositive motion – which could

completely resolve the claims against LinkedIn – before the entry of any stay.”). LinkedIn

argued that it would be “prejudicial to keep [it] in this case – while Errato and Amex arbitrate

their issues” when outright dismissal of Mr. Errato’s claims against LinkedIn “may be

warranted.” Id.

        On December 20, 2018, Google responded to American Express’s motion to compel

arbitration. Defendant Google, LLC’s Response to Arb. Mot., dated Dec. 20, 2018 (“Google

Arb. Resp.”), ECF No. 47. Google did not object to the request for arbitration, but notes that “the

motion [to Compel Arbitration] does not seek to have [Mr.] Errato’s claims against Google

included within the arbitration, not could it, and Google does not consent to the arbitration of

those claims.” Id. at 1–2. In addition, Google joined American Express’s request to stay this

action pending the outcome of the requested arbitration, arguing that “the Court should allow the

primary dispute to resolve in arbitration before determining whether there are any claims left to

proceed.” Id.

        On December 21, 2018, American Express replied to LinkedIn’s response to its motion to

compel arbitration. American Express Bank’s Reply to Linked Arb. Resp., dated Dec. 21, 2018,

ECF No. 49. American Express argued that the Court should not delay its ruling on American

Express’s Motion to Compel Arbitration on the basis of LinkedIn’s request. Id. at 1. American

Express argues that there is no reason for LinkedIn’s motion to be ruled on first, as opposed to

American Express’s motion, but notes that the decision whether to do so is entirely within this

Court’s discretion. Id. at 1.




                                                  7
        On December 27, 2018, Mr. Whitaker responded to American Express’s Motion to

Compel Arbitration. Defendant David Whitaker’s Response to American Express’s Motion to

Compel Arbitration, dated Dec. 27, 2018 (“Whitaker Arb. Resp.”), ECF No. 50. Like Google,

Mr. Whitaker has no objections to the request to compel arbitration, but notes that he is neither

requesting nor consents to any claims against him being moved into arbitration. Id. at 1. Mr.

Whitaker also joined the request to stay the action “pending the outcome of the requested

arbitration.” Id.

        On January 11, 2019, American Express replied to Mr. Whitaker’s response to the motion

to compel arbitration, affirming that it is “not moving to compel arbitration of any of [Mr.

Errato’s] claims against. [Mr. Whitaker].” American Express National Bank’s Reply to Whitaker

Arb. Resp., dated Jan. 11, 2019, ECF No. 51.

        On January 11, 2019, Mr. Errato opposed the Google and LinkedIn motions to dismiss.

Plaintiff’s Response and Objection to Google Mot., dated Dec. 11, 2019 (“Pl.’s Google Opp.”),

ECF No. 52; Memorandum of Law in Support of Pl.’s Google Opp., dated Jan. 11, 2019, ECF

No. 53; Plaintiff’s Response and Objection to LinkedIn Mot., dated Jan. 11, 2018 (“Pl.’s

LinkedIn Opp.”), ECF No. 54; Memorandum of Law in Support of Pl.’s LinkedIn Opp., dated

Jan. 11, 2019, ECF No. 55.

        That same day, Mr. Errato also opposed American Express’s motion to compel

arbitration. Plaintiff’s Response and Objection to Arb. Mot., dated Jan. 11, 2018 (“Pl.’s Arb.

Opp.”), ECF No. 56; Memorandum of Law in Support of Pl.’s Arb. Opp., dated Jan. 11, 2018

(“Pl.’s Arb. Mem.”), ECF No. 57. Mr. Errato argues that “the arbitration provisions alleged by

Amex only pertain to two of the five charge cards alleged in the complaint” and that compelling

arbitration would still leave claims based on the other three cards in this Court, unnecessarily




                                                 8
bifurcating the dispute “between this [C]ourt and arbitration,” Pl.’s Arb. Mem. at 4. Mr. Errato

also argues that the arbitration provisions of the cardholder agreement are not enforceable

because he does not recall any such provisions and does not recall receiving any particular

amendment to his Cardmember Agreement containing them. Id.; see Affidavit of Robert Errato

in Support of Pl.’s Arb. Opp., dated Jan. 11, 2019 (“Errato Aff.”), ECF No. 57-1.

          On January 25, 2019, both LinkedIn and Google replied to Mr. Errato’s opposition to

their motions to dismiss. Reply in Support of LinkedIn Mot., dated Jan. 25, 2019, ECF No. 60;

Reply in Support of Google Mot., dated Jan. 25, 2019, ECF No. 61.

          On February 13, 2019, American Express replied to Mr. Errato’s response to its motion

to compel arbitration. American Express National Bank’s Reply to Pl.’s Arb. Opp., dated Feb.

13, 2019 (“Arb. Mot. Reply”), ECF No. 62. Specifically, American Express argues that all of

Mr. Errato’s claims fall within the scope of the arbitration clauses of the cardholder agreement

between American Express and Mr. Errato because (1) while Mr. Errato had five card numbers

over the course of his relationship with American Express, he only had two accounts, id. at 2;

and (2) Mr. Errato’s admission of being bound and the use of his American Express card

constitute his assent to the arbitration clauses, id. at 3.

          On July 25, 2019, the Court held oral argument on American Express’s motion to

compel arbitration and reserved decision. Minute Entry, dated Jul. 25, 2019, ECF No. 67.

    II.      STANDARD OF REVIEW

          The Federal Arbitration Act (“FAA”) “establishes a national policy favoring arbitration

when the parties contract for that mode of dispute resolution.” Preston v. Ferrer, 552 U.S. 346,

349 (2008). Section 2 of the FAA provides that “[a] written provision in ... a contract evidencing

a transaction involving commerce to settle by arbitration a controversy thereafter arising out of




                                                    9
such contract or transaction . . . shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. Section 4 of

the FAA enables any “party aggrieved” by the failure of another to arbitrate under a written

agreement for arbitration to petition a United States District Court “for an order directing that

such arbitration shall proceed in the manner provided for in such agreement.” 9 U.S.C. § 4.

       Courts follow a two-part test to determine whether claims are subject to arbitration,

considering “(1) whether the parties have entered into a valid agreement to arbitrate, and, if so,

(2) whether the dispute at issue comes within the scope of the arbitration agreement.” In re Am.

Express Fin. Advisors Sec. Litig., 672 F.3d 113, 128 (2d Cir. 2011). “A court may not deny

arbitration where there is a valid arbitration agreement that covers the asserted claims.” Davis v.

Macy’s Retail Holdings, Inc., No. 3:17-cv-1807 (JBA), 2018 WL 4516668, at *2 (D. Conn. Oct.

22, 2018) (citation omitted).

       In the context of a motion to compel arbitration brought under the FAA, courts apply “a

standard similar to that applicable for a motion for summary judgment.” Bensadoun v. Jobe-Riat,

316 F.3d 171, 175 (2d Cir. 2003); see also McAllister v. Conn. Renaissance Inc., No. 3:10-cv-

1488 (WWE), 2011 WL 1299830, at *3 (D. Conn. Apr. 5, 2011) (applying summary judgment

standard in the context of a motion to compel arbitration). The party seeking to compel

arbitration must “substantiate [its] entitlement [to arbitration] by a showing of evidentiary facts”

that support its claim that the other party agreed to arbitration. Oppenheimer & Co., Inc. v.

Neidhardt, 56 F.3d 352, 358 (2d Cir. 1995). “If the party seeking arbitration has substantiated the

entitlement by a showing of evidentiary facts, the party opposing may not rest on a denial but

must submit evidentiary facts showing that there is a dispute of fact to be tried.” Id. If the




                                                 10
evidence suggests a genuine issue of material fact, the court must summarily proceed to trial.

Bensadoun, 316 F.3d at 175 (citing 9 U.S.C. § 4).

          The court, “upon being satisfied that the issue involved in such suit or proceeding is

referable to arbitration under such an agreement, shall on application of one of the parties stay

the trial of the action until such arbitration has been had in accordance with the terms of the

agreement . . . .” 9 U.S.C. § 3; Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016)

(“The district court must stay proceedings once it is ‘satisfied that the parties have agreed in

writing to arbitrate an issue or issues underlying the district court proceeding.’”) (quoting

WorldCrisa Corp. v. Armstrong, 129 F.3d 71, 74 (2d Cir. 1997)).

   III.      DISCUSSION

          American Express argues that it entered into multiple valid agreements to arbitrate with

Mr. Errato, and that Mr. Errato’s claims against them squarely fall within the scope of that

agreement. Because there is no genuine dispute of material fact as to either of these issues, the

Court agrees.

             A. Validity of Agreement to Arbitrate

          “The threshold question facing any court considering a motion to compel arbitration” is

“whether the parties have indeed agreed to arbitrate.” Schnabel v. Trilegiant Corp., 697 F.3d

110, 118 (2d Cir. 2012). That question “is determined by state contract law principles.” Nicosia,

834 F.3d at 229 (citing Specht v. Netscape Commc’ns Corp., 306 F.3d 17, 27 (2d Cir. 2002)); see

First Options of Chi. v. Kaplan, 514 U.S. 938, 944 (1995) (“When deciding whether the parties

agreed to arbitrate a certain matter (including arbitrability), courts generally ... should apply

ordinary state-law principles that govern the formation of contracts.”) (citations omitted).




                                                  11
       American Express initially submitted a declaration from a record custodian and two

amendments to its Cardmember Agreements in support of its motion to compel. See Declaration

of Keith Herr, dated Dec. 3, 2018 (“Herr Decl.”), annexed as Ex. A to Arb. Mot., ECF No. 38-1;

Cardmember Agreement, dated Dec. 31, 2010 (“Dec. 31, 2010 Amdt.”), annexed as Ex. 1 to

Herr Decl. (amended cardmember agreement for Platinum Card® issued by American Express

Centurion Bank to Cardmember Robert Errato for Account Ending in 6005); Cardmember

Agreement, dated Jun. 27, 2011 (“Jun. 27, 2011 Amdt.”), annexed as Ex. 2 to Herr Decl.

(amended cardmember agreement for Business Gold Card issued by American Express Bank,

FSB to Cardmember Robert Errato for Account Ending in 5005).

       Because Mr. Errato subsequently challenged the application of these agreements to all of

his cards, American Express submitted an additional declaration from another records custodian

describing how the particular American Express accounts held by Mr. Errato were linked to

different card numbers over time, as well as two additional amendments, with its reply.

Declaration of Raquel Hernandez, dated Feb. 12, 2019 (“Hernandez Decl.”), annexed to Arb.

Mot. Reply, ECF No. 62-1; Cardmember Agreement: Part 2 of 2, dated Jun. 30, 2015 (“Jun. 30,

2015 Amdt.”), annexed as Ex. 1 to Hernandez Decl. (Part 2 of amended cardmember agreement

for Business Green Rewards Card issued by American Express Bank, FSB to Cardmember

Robert Errato for Account Ending in 6003; Cardmember Agreement: Part 2, dated Nov. 2, 2018

(“Nov. 2, 2018 Amdt.”), annexed as Ex. 2 to Hernandez Decl. (Part 2 of amended cardmember

agreement for Platinum Card® issued by American Express Bank, FSB to Cardmember Robert

Errato for Account Ending in 8001).

       Accordingly, the Court analyzes all four alleged amendments to determine whether a

valid agreement to arbitrate exists.




                                               12
                  1. Choice of Law

         As an initial matter, all of the putative amendments include choice-of-law provisions

stating that “Utah law and federal law govern this Agreement and the Account.” Dec. 31, 2010

Amdt. at 7, “Governing Law” ; Jun. 27, 2011 Amdt. at 8, “Governing Law”; Jun. 30, 2015 Amdt.

at 5, “Governing Law”; Nov. 2, 2018 Amdt. at 5, “Governing Law.” 1

         Generally speaking, choice-of-law clauses have been applied to determine which state’s

law governs the validity of an arbitration agreement. See Motorola Credit Corp. v. Uzan, 388

F.3d 39, 50 (2d Cir. 2004) (“We have applied a choice-of-law clause to determine which laws

govern the validity of an agreement to arbitrate . . . . More generally, a choice-of-law clause in a

contract will apply to disputes about the existence or validity of that contract.”) (citing Sphere

Drake Ins. Ltd. v. Clarendon Nat’l Ins. Co., 263 F.3d 26, 32 n.3 (2d Cir. 2001); Int’l Minerals &

Res., S.A. v. Pappas, 96 F.3d 586, 592 (2d Cir. 1996). The choice-of-law clause here therefore

would require this Court to apply Utah contract law in determining whether there is a valid

agreement to arbitrate here.

         But the Second Circuit has also recognized that “[a]pplying the choice-of-law clause to

resolve the contract formation issue would presume the applicability of a provision before its

adoption by the parties has been established.” Schnabel, 697 F.3d at 119.

         The Second Circuit’s decision in Motorola, which “rested on the assumption that ‘the

parties have chosen the governing body of law,’” is “less applicable” where a party “challenges

the enforceability of the agreement in its entirety.” Laterra v. GE Betz, No. 3:17-cv-57 (VAB),

2017 WL 3485505, at *5 (D. Conn. Aug. 14, 2017). In other words, Motorola recognized that


1
  American Express does not squarely address the choice-of-law issue in its motion, simply arguing that general
state contract law principles are used to determine validity. See Arb. Mot. at 3–4. Mr. Errato applies no state law at
all. See Pl.’s Arb. Mem. at 3–5. In its reply brief, American Express cites to Connecticut, New York, and federal
caselaw in addressing validity. See Arb. Mot. Reply.


                                                          13
defendants wishing to invoke the arbitration clauses of their contracts must also accept the

choice-of-law clauses that govern those agreements. See Motorola, 388 F.3d at 50– 51 (“[W]here

the parties have chosen the governing body of law, honoring their choice is necessary to ensure

uniform interpretation and enforcement of that agreement and to avoid forum shopping . . . . In

short, if defendants wish to invoke the arbitration clauses in the agreements at issue, they must

also accept the Swiss choice-of-law clauses that govern those agreements.”).

       In the absence of a choice-of-law agreement, federal courts sitting in diversity

jurisdiction “must apply the choice of law rules of the state in which the action was brought.”

Progressive Cas. Ins. Co. v. C.A. Reaseguradora Nacional de Venezuela, 991 F.2d 42, 46 n.6 (2d

Cir. 1993) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). Accordingly,

the Court generally would apply Connecticut choice of law rules to determine which state’s law

to apply here.

       The Connecticut Supreme Court has adopted the “most significant relationship” approach

to analyze choice of law issues involving contracts. Am. States Ins. Co. v. Allstate Ins. Co., 282

Conn. 454, 461 (2007); see Interface Flooring Sys., Inc. v. Aetna Cas. and Sur. Co., 261 Conn.

601, 608–09 (2002) (“The starting point under the ‘most significant relationship’ approach is

§ 188 of the Restatement (Second) of the Conflict of Laws, which provides in relevant part: ‘(1)

The rights and duties of the parties with respect to an issue in contract are determined by the

local law of the state which, with respect to that issue, has the most significant relationship to the

transaction and the parties under the principles stated in § 6.’) (citation omitted). Under this

approach, Connecticut law likely would apply, given that there are no allegations that Mr. Errato

has lived anywhere else during the course of his contractual relationship with American Express.




                                                 14
        Because there appears to be no significant substantive difference between Utah and

Connecticut law with respect to their treatment of mutual assent to a contract, the Court

ultimately need not reach the issue of which state’s law to apply. See Schnabel, 697 F.3d at 119

(“[A]s the district court recognized, neither that court nor this one need resolve this typically

thorny choice-of-law question, because both Connecticut and California apply substantially

similar rules for determining whether the parties have mutually assented to a contract term.

Which state’s law applies is therefore without significance.”) (citation omitted).

                 2. Mutual Assent Requirement

        Under both Connecticut and Utah law, a contract is formed through an offer and an

acceptance of that offer. See Bridgeport Pipe Eng’g Co. v. DeMatteo Constr. Co., 159 Conn.

242, 246 (1970) (“It is elementary that to create a contract there must be an unequivocal

acceptance of an offer . . . . The acceptance of the offer must, however, be explicit, full and

unconditional.”) (citations omitted); Ubysz v. DiPietro, 185 Conn. 47, 51 (1981) (“[I]n order to

form a contract, generally there must be a bargain in which there is a manifestation of mutual

assent to the exchange between two or more parties; and the identities of the contracting parties

must be reasonably certain.”) (internal citations omitted); Cal Wadsworth Constr. v. City of St.

George, 898 P.2d 1372, 1376 (Utah 1995) (“An acceptance is a manifestation of assent to an

offer, such that an objective, reasonable person is justified in understanding that a fully

enforceable contract has been made . . . . An acceptance must unconditionally assent to all

material terms presented in the offer, including price and method of performance, or it is a

rejection of the offer.”); John Call Eng’g v. Manti City Corp., 743 P.2d 1205, 1207 (Utah 1987)

(“[I]t is a basic principle of contract law that there can be no contract without the mutual assent

of the parties.”).




                                                 15
       These principles apply with equal force to contract modifications. See Herbert S.

Newman & Partners, P.C. v. CFC Const. Ltd. P’ship, 236 Conn. 750, 761–62 (1996) (“For a

valid modification to exist, there must be mutual assent to the meaning and conditions of the

modification and the parties must assent to the same thing in the same sense.”) (collecting cases)

(internal quotation marks omitted); Joseph Gen. Contracting, Inc. v. Couto, 317 Conn. 565, 578

(2015) (“A modification to an existing contract can only be brought about by agreement of the

parties to the contract to be modified.”) (citing Ass’n Res., Inc. v. Wall, 298 Conn. 145, 189

(2010) (“[p]arties may alter any term of an existing contract . . . [t]he contract as modified

becomes a new contract between the parties.”)); Richard Barton Enters. v. Tsern, 928 P.2d 368,

373 (Utah 1996) (“A valid modification of a contract or lease requires “a meeting of the minds of

the parties, which must be spelled out, either expressly or impliedly, with sufficient

definiteness.”); Rapp v. Mountain States Tel. & Tel. Co., 606 P.2d 1189, 1191 (Utah 1980) (“It is

well-settled law that the parties to a contract may, by mutual consent, alter all or any portion of

that contract by agreeing upon a modification thereof. Where such a modification is agreed upon,

the terms thereof govern the rights and obligations of the parties under the contract, and any pre-

modification contractual rights which conflict with the terms of the contract as modified must be

deemed waived or excused.”) (footnotes collecting cases omitted).

       Under both Connecticut and Utah law, the party attempting to establish the existence of

an enforceable contract—including a contract modification—bears the burden of proving mutual

assent to establish that its claimed version of the contract exists. See Bridgeport Pipe, 159 Conn.

at 246 (“[T]he burden rested on the plaintiff to prove a meeting of the minds to establish its

version of the claimed contract.”); LeBlanc v. New Engl. Raceway, LLC, 116 Conn. App. 267,

271 (2009) (“It is well settled that the party seeking to establish the existence of an enforceable




                                                 16
contract bears the burden of proving a meeting of the minds between the parties.”) (citation

omitted); Bybee v. Abdulla, 2008 UT 35, ¶ 8 (“[T]he burden of proof for showing the parties’

mutual assent as to all material terms and conditions is on the party claiming that there is a

contract. Arbitration agreements are not exempt from this rule.”) (quoting Cal Wadsworth 898

P.2d at 1376)); Mardesich v. Sun Hill Homes, 2017 UT App 33, ¶ 15 (“The party claiming that

there has been a modification to a contract . . . carries the burden of proof for showing the

parties’ mutual assent to the modification.”) (quoting Westmont Residential LLC v. Buttars, 2014

UT App 291, ¶ 15).

                  3. Receipt of Amendments to Cardmember Agreements

        To satisfy its burden as the party seeking to enforce the contract modification, American

Express has submitted evidence of multiple alleged amendments to its Cardmember

Agreements.2 The earliest of these amendments, dated December 31, 2010, has a lengthy section

providing for arbitration that includes the following language:

                 [T]he term claim means any claim, dispute, or controversy between
                 you and us arising from or relating to your Account, this Agreement,
                 the Electronic Funds Transfer Services Agreement, and any other
                 related or prior agreement that you may have had with us, or the
                 relationships resulting from any of the above agreements, except for
                 the validity, enforceability or scope of this Arbitration provision . .
                 . . Claim includes claims of every kind and nature, including but not
                 limited to, initial claims, counterclaims, cross-claims, and third-
                 party claims and claims based upon contract, tort, fraud and other
                 intentional torts, statutes, regulations, common law and equity . . . .
                 The term claim is to be given the broadest possible meaning that will
                 be enforced . . . .

                 Any claim shall be resolved, upon the election by you or us, by
                 arbitration pursuant to this Arbitration provision and the code of
                 procedures of the arbitration organization to which the claim is

2
  Although the original Cardmember Agreements are not in the record, neither party disputes that, when Mr. Errato
first opened his American Express accounts in 1987, he agreed to the terms and conditions of American Express’s
Cardmember Agreements.



                                                       17
                  referred in effect at the time the claim is filed (code), except to the
                  extent the code conflicts with this Agreement. Claims shall be
                  referred to either JAMS or the American Arbitration Association
                  (AAA), as selected by the party electing to use arbitration . . . .

                  IF ARBITRATION IS CHOSEN BY ANY PARTY WITH
                  RESPECT TO A CLAIM, NEITHER YOU NOR WE WILL HAVE
                  THE RIGHT TO LITIGATE THAT CLAIM IN COURT OR
                  HAVE A JURY TRIAL ON THAT CLAIM. FURTHER, YOU
                  AND WE WILL NOT HAVE THE RIGHT TO PARTICIPATE IN
                  A REPRESENTATIVE CAPACITY OR AS A MEMBER OF
                  ANY CLASS OF CLAIMANTS PERTAINING TO ANY CLAIM
                  SUBJECT TO ARBITRATION. EXCEPT AS SET FORTH
                  BELOW, THE ARBITRATOR’S DECISION WILL BE FINAL
                  AND BINDING. NOTE THAT OTHER RIGHTS THAT YOU OR
                  WE WOULD HAVE IF YOU WENT TO COURT ALSO MAY
                  NOT BE AVAILABLE IN ARBITRATION . . . .

                  IF EITHER PARTY ELECTS TO RESOLVE A CLAIM BY
                  ARBITRATION, THAT CLAIM SHALL BE ARBITRATED ON
                  AN INDIVIDUAL BASIS . . . .

Dec. 31, 2010 Amdt. at 7–8, “Arbitration.” Substantially similar3 arbitration provisions can be

found in the amendments to the Cardmember Agreements dated June 27, 2011, June 30, 2015

and November 2, 2018.4 See Jun. 27, 2011 Amdt. at 8–9, “Arbitration”; Jun. 30, 2015 Amdt. at

5–8, “Claims Resolution”; Nov. 2, 2018 Amdt. at 5–8, “Claims Resolution.”

         American Express argues that all of these amendments—all of which list, on the first

page, Mr. Errato’s name and the ending digits of the card number to which the amendment




3
 While some of the particular wording of the language did change, the nature of those changes goes to scope, not
validity, and is therefore addressed below. See infra § III.B.
4
  So many amendments were submitted because, in response to the motion to compel, Mr. Errato’s counsel
suggested that the first amendments American Express submitted only related to two specific card numbers. In
response, American Express submitted further amendments and an affidavit from a record custodian explaining that,
while Mr. Errato’s card numbers have changed several times, these changes were made only for security or other
reasons. In other words, American Express argues that Mr. Errato has maintained the same two card accounts for the
entire time he has been a customer. Mr. Errato has not introduced anything to suggest that there is a genuine dispute
of material fact as to this issue.


                                                         18
applies—were all mailed to Mr. Errato and notified him of changes to his account terms. See

Herr Decl. ¶ 5; Hernandez Decl. ¶ 14.

       In addition, American Express has submitted two notices, titled “Important Changes to

Your Account Terms,” which specifically detailed upcoming changes to the Cardmember

Agreements that were to become effective January 1, 2013. See Exs. 3 & 4 to Arb. Mot. Both of

these notices explain changes to the arbitration provision and state that cardmembers have the

opportunity to reject the provision. See id. at “Changes to the Arbitration Provision.” American

Express alleges that these notices were mailed to Mr. Errato, along with his bill, in October 2012,

but that Mr. Errato did not opt out. See Herr Decl. ¶ 7 (“Plaintiff did not opt out of the

Arbitration Provisions for the Accounts. I can determine this because it was American Express’s

standard business practice to include a note in the computerized account records of those

cardmembers who chose to opt out. The records for the Accounts do not reflect any such note,

and there is no indication in the account records for the Accounts that Plaintiff ever notified

American Express of his refusal to accept the terms of the Arbitration Provisions.”).

       Mr. Errato has not directly disputed that these amendments to the Cardmember

Agreements, dated December 31, 2010 and June 27, 2011, were sent to him. Nor has he directly

disputed that any of the amendments were mailed to him, or that the notices of the 2013 changes

were mailed to him. In an affidavit, he instead has claimed to have no recollection of “any

Arbitration Provision contained in [his] Cardmember Agreement” nor “any recollection of

receiving any particular amendment to [his] Cardmember Agreement which imposed an

Arbitration provision, or which required [him] to ‘opt out’ of an Arbitration participation.” See

Errato Aff. ¶¶ 3–4. He further claimed that he has “received monthly correspondence from




                                                 19
AMEX for probably 30 years or more, and do[es] not recall ever having been alerted that any

change to [his] Cardmember Agreement would negate [his] right to a trial by jury[.]”5 Id. ¶ 5.

         Denying receipt of a contract modification containing an arbitration clause may be

sufficient—at least under Connecticut law—to raise an issue of fact requiring the court to

proceed summarily to trial of that issue. See, e.g., Capone v. Electric Boat Corp., No. 3:06-cv-

1249 (JCH), 2006 WL 3741116, at *4 (D. Conn. Dec. 19, 2006) (“The trend in the Connecticut

trial courts appears to be that an addressee’s denial of receipt raises an issue of fact for the

jury. Based on this trend, the court finds that, by his denial of receipt, Capone has raised an issue

of fact as to whether he had notice of DRP’s terms. Therefore, Electric Boat’s Motions to

Compel Arbitration (Doc. No. 12) and to Stay (Doc. No. 14) are DENIED.”) (collecting cases)).6

         But Mr. Errato has not expressly denied receipt of these amendments, and whether Mr.

Errato subjectively remembers the provisions in question is not relevant as a matter of


5
  At oral argument, Mr. Errato’s counsel argued that the Court could not accept the agreements in question as valid
absent some kind of proof that they were actually received. He argued that the Court should view these
modifications as Connecticut law views insurance policy modifications —i.e., that American Express should be
required to demonstrate proof of notice, either by use of certified mail or some other mechanism. “This Court need
not consider an argument raised for the first time at oral argument.” Harris v. Wu-Tang Prods., Inc., No. 05 Civ.
3157 (WHP), 2006 WL 1677127, at *3 (S.D.N.Y. Jun. 16, 2006) (collecting cases); see Bd. of Mgrs. of Mason Fisk
Condo. v. 72 Berry St., LLC, 801 F. Supp. 2d 30, 39 (E.D.N.Y. 2011) (“Arguments raised for the first time at oral
argument are generally deemed waived.”) (citing Tamar v. Mind C.T.I., Ltd., 723 F. Supp. 2d 546, 555 (S.D.N.Y.
2010)); see also United States v. Barnes, 158 F.3d 662, 672 (2d Cir. 1998) (“Normally, we will not consider
arguments raised for the first time in a reply brief, let alone [at or] after oral argument.”) (declining to apply this rule
where argument was “understandably overlooked” as it appeared only in the footnote of an appellate brief). But
even if the Court were to consider this argument, the Court would not adopt it, as counsel has identified no
applicable Connecticut or Utah law that would modify the general burden of proof American Express must meet
(and has met) here.
6
  After a bench trial, the court in Capone ultimately determined that the agreement had, in fact, been received. See
also Capone v. Electric Boat Corp., No. 3:06-cv-1249 (JCH), 2007 WL 1520112, at *2–3 (D. Conn. May 18, 2007)
(“Having denied Electric Boat’s motions, the court determined, at a February 26, 2007 telephone conference with
the parties, (Doc. No. 29), that Capone was entitled to a trial on the issue of arbitrability, pursuant to Section 4 of the
FAA. The court subsequently held a bench trial on April 27, 2007, to decide the factual issues of whether and
when Capone had notice of the DRP’s terms (Doc. No. 49) . . . . The court concludes that, before filing this lawsuit,
Capone received notice of the DRP. In so concluding, the court relies on its findings that Capone received three
Electric Boat’s mailings to his home containing the DRP and that Electric Boat specifically informed Capone that
the DRP required him to forego a judicial forum via a August 31, 2004 letter from an Electric Boat employee. ”)
(footnote omitted).



                                                            20
Connecticut and Utah contract law. What matters is whether Mr. Errato received the

amendments and accepted their terms. See Griffin v. Nationwide Moving & Storage Co., Inc.,

187 Conn. 405, 414 (1982) (“In other words, the existence of a binding contract limiting the

defendant’s liability, as claimed, is not dependent upon the subjective intent of the parties.”)

(citations omitted); Jaramillo v. Farmers Ins. Grp., 669 P.2d 1231, 1233 (Utah 1983) (“It is well

established in the law that unexpressed intentions do not affect the validity of a contract . . . .

‘The apparent mutual assent of the parties, essential to the formation of a contract, must be

gathered by the language employed by them, and the law imputes to a person an intention

corresponding to the reasonable meaning of its words and acts. It judges of his intentions by his

outward expressions and excludes all questions in regard to his unexpressed intention. If his

words or acts judged by reasonable standard manifests an intention to agree to the matter in

question, the agreement is established and it is immaterial what may be the real but unexpressed

state of his mind upon the subject.’”) (quoting Allen v. Bissinger & Co., 62 Utah 226 (1923)); see

generally Hotchkiss v. Nat’l City Bank of N.Y., 200 F. 287, 293 (S.D.N.Y. 1911) (Hand, J.) (“A

contract has, strictly speaking, nothing to do with the personal, or individual, intent of the parties.

A contract is an obligation attached by the mere force of law to certain acts of the parties, usually

words, which ordinarily accompany and represent a known intent.”), aff’d sub nom., Ernst v.

Mechs.’ & Metals Nat’l Bank of City of N.Y., 201 F. 664 (2d Cir. 1912), aff’d sub nom., Nat’l

City Bank of N.Y. v. Hotchkiss, 231 U.S. 50 (1913).

        Instead, Mr. Errato has admitted, that, at all times relevant to the events described in the

Amended Complaint—i.e., from September 2014 through 2016—he and his accounts were

subject to the terms of a Cardmember Agreement. See Am. Compl. ¶¶ 9–13. Similarly, Mr.

Errato asserts that while he has received monthly correspondence from American Express for 30




                                                  21
years or more, he has “no recollection” of receiving any amendment to that Cardmember

Agreement.

        The only relevant issue thus is whether Mr. Errato actually received these amendments.

But again, Mr. Errato has not actually denied receipt. Nor has he made any evidentiary showing

that he did not receive them, or refuted any of the specific evidence put forward by American

Express that he was, in fact, mailed the various amendments to his Cardmember Agreements.

        In light of of the four amendments to the Cardmember Agreement submitted by

American Express, and Mr. Errato’s failure to deny receiving them, American Express has met

its burden in demonstrating that these amendments were sent to Mr. Errato, and that he received

them.

        Accordingly, the Court may determine whether Mr. Errato assented to these

amendments—and thus, whether the arbitration provisions are valid—as a matter of law. Adams

v. Suozzi, 433 F.3d 220, 228 (2d Cir. 2010) (“Although the FAA provides that ‘[i]f the making of

the arbitration agreement ... be in issue, the court shall proceed summarily to the trial thereof,’ no

trial is required where the court can rule upon the existence of the arbitration agreement ‘as a

matter of law on the record before it[.]’”) (quoting 9 U.S.C. § 4; Specht, 306 F.3d at 28).

                4. Acts as Acceptance

        Under both Connecticut and Utah law, acts may constitute acceptance of contracts. See

Schwarzchild v. Martin, 191 Conn. 316, 321–322 (1983) (“In the absence of a statute requiring a

signature . . . parties may become bound by the terms of a contract, even though they do not sign

it, where their assent is otherwise indicated, such as by acceptance of benefits under the

contract.”); Comm. Union Assocs. v. Clayton, 863 P.2d 29, 34 (Utah Ct. App. 1993) (“It is

axiomatic that a party may become bound through its performance to a contract that it has not




                                                 22
signed. ‘It is a fundamental contract law that the parties may become bound by the terms of

a contract even though they did not sign the contract, where they have otherwise indicated

their acceptance of the contract, or led the other party to so believe that they

have accepted the contract.’”) (quoting Ercanbrack v. Crandall-Walker Motor Co., 550 P.2d

723, 725 (Utah 1976)).

       Accordingly, both Connecticut and Utah courts have routinely recognized that the use of

a credit card is sufficient to prove acceptance of a cardmember agreement. See, e.g., Am. Express

Bank, FSB v. Zorba, No. CV106001037, 2012 WL 3854645, at *2 (Conn. Super. Ct. Aug. 9,

2012) (“His acceptance and use of the benefits of the credit card constituted his acceptance of the

terms set forth in the Business Card Credit Agreement.”) (quoting Schwarzchild, 191 Conn. at

321–322); MBNA Am. Bank, N.A. v. Goodman, 140 P.3d 589, 592 (Utah Ct. App. 2006)

(“Goodman was provided with a copy of the Agreement, the Agreement contained a provision

that acceptance of the Agreement’s terms occurred through use of the credit card, and Goodman

undisputedly used the credit account. Therefore, MBNA’s complaint should not have been

dismissed even if the Agreement did not contain Goodman’s signature.”).

       American Express argues that Mr. Errato, by using his credit cards after receiving the

various amendments to his Cardmember Agreements, accepted their terms, including the

arbitration provisions contained therein.

       The Court agrees.

       The 2010, 2011, and 2015 amendments indicate that the cardmember’s use of the card, or

decision to sign or keep the card, constitute acceptance of the Agreement. See Dec. 31, 2010

Amdt. at 3, “About your Cardmember Agreement”; Jun. 27, 2011 Amdt. at 3, “About your

Cardmember Agreement,” Jun. 30, 2015 Amdt. at 1, “About your Cardmember Agreement.”




                                                 23
        Mr. Errato has admitted that he was a cardholder of the 6005 and 5005 cards—i.e., the

cards that were the subject of the 2010 and 2011 amendments, respectively—”at all times

relevant hereto,” meaning between 2014 and 2016. Am. Compl. ¶¶ 9–10. Mr. Errato thus did

“sign or keep” the 6005 and 5005 cards.

        In addition, American Express has submitted direct evidence that Mr. Errato used the

card ending in 6003 after June 30, 2015—the date of the June 30, 2015 amendment. See Account

Statement, dated Apr. 27, 2016, annexed as Ex. 4 to Hernandez Decl.

        The Court therefore agrees with American Express that by signing and keeping the 6005

and 5005 cards, and by using the 6003 card, Mr. Errato accepted the 2010, 2011, and 2015

amendments and all of their terms, including the arbitration provisions.

        Accordingly, Mr. Errato consented to the arbitration clauses in the amendments and they

are valid.

             B. Scope of the Arbitration Agreement

        “In accordance with the strong federal policy in favor of arbitration, the existence of a

broad agreement to arbitrate creates a presumption of arbitrability which is only overcome if it

‘may be said with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute. Doubts should be resolved in favor of coverage.’”

WorldCrisa, 129 F.3d at 74 (quoting Assoc. Brick Mason Contractors of Greater N.Y., Inc. v.

Harrington, 820 F.2d 31, 35 (2d Cir. 1987)).

        “When considering whether claims fall within the scope of an arbitration clause ... we

analyze the factual allegations made” in Plaintiffs’ Complaint. Holick v. Cellular Sales of N.Y.,

LLC, 802 F.2d 391, 395 (2d Cir. 2015) (citing Smith/Enron Cogeneration Ltd. v. Smith

Cogeneration Int’l, Inc., 198 F.3d 88, 99 (2d Cir. 1999)). “If the allegations underlying the




                                                 24
claims touch matters covered by the parties’ ... agreements, then those claims must be arbitrated,

whatever the legal labels attached to them.” Id. (quoting Smith/Enron, 198 F.3d at 99).

         Having determined that the 2010, 2011, and 2015 amendments to the terms of the

Cardmember Agreements were valid, their terms should be interpreted in accordance with Utah

principles of contract interpretation, as required by their choice-of-law clause. Under Utah law,

courts

                first look at the plain language [of the contract] to determine the
                parties’ meaning and intent. If the language within the four corners
                of the contract is unambiguous, the parties’ intentions are
                determined from the plain meaning of the contractual language, and
                the contact may be interpreted as a matter of law. But where a
                contractual term or provision is ambiguous as to what the parties
                intended, the question becomes a question of fact to be determined
                by the fact-finder. So where parties to a contract dispute propose
                competing interpretations of a contractual term or provision, we
                must determine whether the contract as a whole unambiguously
                supports one interpretation over the other. If uncertain meanings of
                terms, missing terms, or other facial deficiencies prevent the court
                from determining which of the proffered alternative interpretations
                the parties intended when they entered into the contract, then the
                court deems the contractual provision at issue ambiguous, and the
                ambiguity must be resolved by considering extrinsic evidence of the
                parties’ intent.

Brady v. Park, 2019 UT 16, ¶ 10 (internal quotation marks and footnotes collecting cases

omitted).

         Mr. Errato argues, however, that American Express “has not presented any evidence of

an agreement to arbitrate for cards ending in the numbers 6003, 7001, 7003, or 8001,” and that

“[i]t would be impossible to arbitrate this dispute for only two (2) of the five (5) charge cards, as

that would bifurcate the dispute between this court and Arbitration[.]” Pl.’s Arb. Mem. at 4.

         The Court disagrees.




                                                 25
       First, American Express has presented evidence suggesting that Mr. Errato is conflating

changes in card numbers with changes in accounts. Arb. Mot. Reply at 2. Meanwhile, Mr. Errato,

has not presented any specific evidence to refute American Express’s claim that he only had two

accounts and that the changes in card numbers did not affect the nature of the underlying credit

accounts.

       Second, even if Mr. Errato was correct that the 2010, 2011, and 2015 amendments, as a

whole, do not govern all of his accounts with American Express, the scope of the arbitration

provisions in those amendments is sufficiently broad to cover all of the claims in this action.

       The 2010 and 2011 amendments to the Cardmember Agreements state that “if either

party elects to resolve a claim by arbitration, that claim shall be arbitrated on an individual

basis.” By using the word “shall,” all of these agreements make arbitration, if chosen by

American Express or Mr. Errato, mandatory.

       Both the 2010 and 2011 amendments to the Cardmember Agreements define “claim” as

“any claim, dispute or controversy between [Mr. Errato and American Express] arising from or

relating to your Account, this Agreement, the Electronic Funds Transfer Services Agreement,

and any other related or prior agreement that you may have had with us, or the relationships

resulting from any of the above agreements, except for the validity, enforceability or scope of

this Arbitration provision.”

       Under this language, any claim, dispute, or controversy that “related to” Mr. Errato’s

account, or to a relationship that “resulted from” the 2010 and 2011 amendments, is subject to

the arbitration clauses in those agreements—absent proof that a later act or amendment

substantively modified the underlying right of either party to elect mandatory arbitration. Mr.

Errato has offered no such proof.




                                                 26
          This language thus would require arbitration of all of Mr. Errato’s claims against

American Express in this action—all of which concern disputes about charges on his accounts

between 2014 and 2016—regardless of whether his accounts were subsequently assigned new

card numbers, because any later-issued cards linked to the original accounts plainly “relate to”

the accounts or, in the alternative, “resulted from” the accounts, and therefore from the terms that

governed those accounts: the 2010 and 2011 amendments.

          Similarly, the 2015 amendment to the Cardmember Agreement states that “[i]f arbitration

is chosen by any party, neither you nor we will have the right to litigate that claim in court or

have a jury trial on that claim, and that “[i]f either party elects to resolve a claim by arbitration,

that claim will be arbitrated on an individual basis.” Id. at 5, 6. By using the word “will,” this

agreement makes arbitration mandatory, if elected by either Mr. Errato or American Express.

          This amendment defines “claim” as “any current or future claim, dispute or controversy

relating to your Account(s), this Agreement, or any agreement or relationship you have or had

with us, except for the validity, enforceability or scope fo the Arbitration provision.” Id. at 5.

          This language thus would require arbitration of all of Mr. Errato’s claims against

American Express in this action—all of which concern disputes about charges on his accounts

between 2014 and 2016—as the language sweeps in past accounts, agreements, or relationships

that precede the amendment as well as future claims relating to the accounts as of June 30, 2015.

          The language of the 2010, 2011, and 2015 amendments therefore is unambiguous, and

plainly broad enough to encompass all of Mr. Errato’s claims against American Express in this

action.

          Accordingly, Mr. Errato must arbitrate his claims against American Express.




                                                  27
              C. Stay of Proceedings

        The Second Circuit has clarified that a stay of all proceedings is mandatory “after all

claims have been referred to arbitration and a stay requested.” Katz v. Cellco P’ship., 794 F.3d

341, 345 (2d Cir. 2015) (“The FAA’s text, structure, and underlying policy command this result

. . . . The plain language specifies that the court “shall” stay proceedings pending arbitration,

provided an application is made and certain conditions are met . . . . Nowhere does the FAA

abrogate this directive or render it discretionary.”). But “if the court concludes that some, but not

all, of the claims in the case are arbitrable, it must then determine whether to stay the balance of

the proceedings pending arbitration.” Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840, 844 (2d

Cir. 1987).

        “The decision to stay the balance of the proceedings pending arbitration is a matter

largely within the district court’s discretion to control its docket.” Genesco, 815 F.2d at 856

(citation omitted); see also Katsoris v. WME IMG, LLC, 237 F. Supp. 3d 92, 110–11 (S.D.N.Y.

2017) (noting that “Katz did not explicitly address whether the FAA requires a district court to

stay all proceedings where, as here, fewer than all claims have been referred to arbitration,”

collecting cases indicating that decision to stay balance of proceedings remains within the district

court’s discretion, and concluding that “whether or not the FAA requires a stay where some but

not all claims are referable to arbitration, a district court may stay proceedings in its discretion.”).

        Though American Express does not seek to require LinkedIn, Google, or Mr. Whitaker to

arbitrate their claims, LinkedIn urges the Court to proceed with the claims against it and decide

its motion to dismiss now before staying the remainder of the proceedings. See LinkedIn Arb.

Resp. at 1. LinkedIn argues that requiring it to wait for Mr. Errato’s arbitration with American




                                                  28
Express to conclude, and thus keeping LinkedIn in this case, would be “highly prejudicial” when

dismissal may be warranted.7

          The Court disagrees.

          First, the Court fails to see any genuine prejudice to LinkedIn here. LinkedIn will simply

remain in this case, but will not be required to take any action until the arbitration has concluded.

A stay therefore should not prejudice LinkedIn.

          Second, “[a] discretionary stay is particularly appropriate where there is significant

factual overlap between the remaining claims and the arbitrated claims.” Winter Inv’rs v. Panzer,

No. 14 Civ. 6852 (KPF), 2015 WL 5052563, at *11 (S.D.N.Y. Aug. 27, 2015) (collecting cases).

All the claims in this action are interrelated because American Express is alleged to have taken

certain steps in response to LinkedIn and Google. “In such cases, a stay is warranted in part

because the prior litigation or arbitration is likely to have preclusive effect over some or all of the

claims not subject to arbitration.” Id. at *11 (citing Bear, Stearns & Co. v. 1109580 Ont., Inc.,

409 F.3d 87, 91 (2d Cir. 2005)).

          For both of these reasons, the Court declines to take up LinkedIn’s motion to dismiss at

this juncture, and will instead stay all proceedings pending resolution of the arbitration between

Mr. Errato and American Express.

    IV.      CONCLUSION

          For the reasons explained above, American Express’s motion to compel arbitration, and

to stay all proceedings pending arbitration, is GRANTED.




7
  At oral argument, Google suggested the Court should proceed to hear and decide its own motion to dismiss without
regard to the stay. For the same reasons articulated with respect to LinkedIn, however, the Court declines to rule on
Google’s motion to dismiss at this time.


                                                         29
       The Court ORDERS Mr. Errato and American Express to arbitrate their claims under 9

U.S.C. § 4. These proceedings are hereby STAYED under 9 U.S.C. § 3.

       All remaining pending motions to dismiss the Amended Complaint are DENIED at this

time in light of the stay of these proceedings, without prejudice to renewal after the arbitration

has concluded.

       The Clerk of the Court is respectfully directed to close this case administratively due to

the stay of these proceedings.

       If the parties require additional relief from this Court following the arbitration, they may

move to re-open this case.

       SO ORDERED at Bridgeport, Connecticut, this 23rd day of August, 2019.


                                                                /s/ Victor A. Bolden
                                                              Victor A. Bolden
                                                              United States District Judge




                                                 30
